Citation Nr: 1718096	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

The preponderance of the competent evidence of record demonstrates that the Veteran does not have glaucoma which is etiologically linked to his active duty service to include the in-service eye injury which occurred in November 1984.


CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The Veteran was provided with the relevant notice and information in a May 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  The RO advised the claimant by a letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA requires the VA to make reasonable efforts to obtain records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain, among other things, a veteran's VA medical records.  38 U.S.C.A. § 5103A(c)(1)(B); Loving v. Nicholson, 19 Vet. App. 96 (2005)(noting that VA has a duty to assist in obtaining relevant and adequately identified records).  VA is held to be in "constructive possession" of VA generated records (i.e., VA medical records) and must secure and associate all such relevant records with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Based on a review of the record, the Board previously remanded this claim in part because of missing VA treatment records mentioned by the Veteran.  See VA Form 9, dated July 2012.  The RO requested and obtained the Veteran's treatment records from the Jacksonville VA Eye Clinic from June 2010 to May 2015.  The claims file contains the Veteran's service treatment records (STRs) and VA treatment records. The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
38 C.F.R. § 3.103.

II.  Legal Criteria

The Veteran is seeking service connection for glaucoma.  The Veteran has asserted that his glaucoma is related to his active duty; specifically, trauma to the right eye that occurred in November 1984. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 
38 C.F.R. § 3.309 (a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Glaucoma is not a chronic disease listed under 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
III.  Entitlement to Service Connection for Glaucoma

The Veteran's STRs indicate the Veteran suffered an injury to his right eye while playing football in November 1984.  The Veteran was diagnosed with iritis and papillary spasms in the right eye with photophobia.  The Veteran followed up a few days later, still having some blurriness in the right eye, but not feeling any burning or itching.  His eye exam on the follow up visit showed his vision at 20/25-3, bilaterally.  On later physical examinations, the Veteran demonstrated bilateral vision of 20/20 in 1992 and 1999 and 20/13 in 2005.  Upon his separation from service, the Veteran's bilateral vision was assessed at 20/15.

Post-service, the Veteran first sought medical attention for his vision in April 2010, 4 years after his discharge and 46 years after his right eye trauma.  Dr. S.G. diagnosed the Veteran with glaucoma suspect in the right eye and an unknown number of undiagnosed iritis episodes, where the Veteran had episodes of eye redness.  The Veteran stated this happens at least once a month and lasts a week.  In March 2012, Dr. V.K. diagnosed the Veteran with primary open angle glaucoma.  Despite the diagnosis, subsequent eye exams in the following years demonstrated 20/20 vision.  In December 2012, Dr. K.K. diagnosed open angle glaucoma in the right eye and noted that there was possible trauma etiology; however, the gonioscopy exam showed there was no angle recession.

The Veteran's claim was sent to a VA examiner three times, and the VA examiner examined the Veteran on two of those occasions.  The VA examiner first examined the Veteran in June 2010.  The VA examiner diagnosed the Veteran with glaucoma suspect in both eyes, but he was not provided the Veteran's claims file to review prior to the examination.  The VA examiner stated he could not resolve the issue of service connection without resorting to mere speculation whether the Veteran's glaucoma suspect was caused by or related to service.  The claims file was provided to the VA examiner for review in September 2010 but the Veteran was not examined this time.  In the addendum opinion, the VA examiner opined that the glaucoma suspect was not caused by nor related to active duty because the claims file did not show objective evidence of glaucoma suspect.  The VA examiner cited the review of the Veteran's medical records and his own clinical knowledge as the bases for his opinion and rationale.

In January 2015, the Board remanded the issue, in part because of outstanding VA treatment records that were not part of the claims file, and in part because the VA examinations were inadequate.  The RO obtained the Veteran's missing VA treatment records and scheduled a third VA examination for the Veteran with the same VA examiner.  In May 2015, the VA examiner diagnosed the Veteran with open angle glaucoma affecting both eyes.  The VA examiner opined that the Veteran's glaucoma was less likely than not caused by or related to service.  In support of this opinion, the VA examiner stated that the Veteran's STRs found no diagnosis of glaucoma or glaucoma suspect while in service.  Furthermore, the eye examination conducted found no angle recession, which is associated with glaucoma when trauma is suspected.  The VA examiner again cites to his review of the medical records and his clinical knowledge as the bases for his opinion.

Based on the evidence of record, the Board must find that service connection for glaucoma is not warranted.  Although the Veteran's STRs document the injury to the Veteran's right eye and treatment, the records are silent as to any subsequent problems or complaints related to the eye injury.  Upon discharge from service, the examination showed that the Veteran's eyes were normal and vision was 20/15, bilaterally.  The Veteran has not alleged the presence of continuous eye symptomology from the time of discharge to the present.  Post-service treatment records are silent with respect to any findings of glaucoma until April 2010.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service vision problems, as well as pertinent symptomatology since service.  Nevertheless, he is not competent to directly link his glaucoma to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.  See Davidson, Jandreau, supra.  In sum, the probative value of his statements is outweighed by the probative value of the remaining medical evidence of record.

The VA examiner found that the Veteran's glaucoma was not related to the incident in service.  While the VA examiner's opinion may not directly refer to the Veteran's STRs, medical records, or lay statements, the Veteran's post-service treatment records do not refute this opinion.  The most notable medical record that supports the VA examiner's opinion is Dr. K.K.'s December 2012 eye exam that did not find angle recession.  Angle recession, as stated by the VA examiner, is associated with glaucoma when trauma is suspected, however neither medical exam found this condition present in the Veteran.  While there is no medical opinion in the medical records as to the exact etiology of the Veteran's glaucoma, the medical evidence supports the opinion that the glaucoma was not caused by the Veteran's right eye injury during service.  There is no other competent evidence of record linking the currently existing glaucoma to the Veteran's active duty service on any basis.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for glaucoma.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for glaucoma is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


